DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Asaf Batelman (Reg No. 52,600) on 02/04/2021.
The application has been amended as follows: 
	Claim 19 (Currently Amended): An electroluminescent device, comprising 	a first electrode and a second electrode facing each other; and 	a quantum dot emission layer disposed between the first electrode and the second electrode and comprising a plurality of quantum dots, 	wherein the plurality of quantum dots comprises the quantum dot of claim 1[[.]], 	wherein the electroluminescent device has a maximum external quantum efficiency of greater than or equal to about 4 %[[.]], and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	With respect to claims 1-23, none of the prior art teaches or suggests, alone or in combination, a quantum dot comprising a core comprising a first semiconductor nanocrystal comprising zinc, tellurium, and selenium and a semiconductor nanocrystal shell disposed on the core and comprising zinc, tellurium, selenium, and sulfur, wherein the quantum dot does not comprise cadmium, a mole ratio of tellurium with respect to selenium is less than or equal to about 0.06:1, wherein in the quantum dot comprising the core and the semiconductor nanocrystal shell, a mole ratio of selenium with respect to sulfur is less than or equal to about 1.8:1, and wherein a full width at half maximum of a photoluminescence peak of the quantum dot is less than or equal to about 37 nanometers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818